Citation Nr: 1714777	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). In April 2015, this matter was remanded by a different Veterans Law Judge; it has since been reassigned to the undersigned.

As addressed in the April 2015 remand, the Veteran has a separate claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD), for which he requested a Board hearing. In February 2015, the RO sent the Veteran a letter indicating that he had been placed on the list of people waiting for a hearing. Because his requested hearing is still pending, the Board will not address the Veteran's PTSD claim at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In August 2015, the Veteran underwent two simultaneous VA examinations for residuals of his TBI and headaches. The VA examiner noted that the Veteran experiences pulsating or throbbing pain on the left side of his head, lasting less than one day, but opined that the Veteran does not have prostrating attacks of headache pain. There was no additional comment provided.

Though the VA examiner stated that he reviewed the claims file, previous reports of prostrating symptoms and inconsistencies in the record regarding the nature and severity of the Veteran's service-connected headaches have not been addressed. For example, in March 2006, the Veteran stated that his headaches occur mostly on the right side of his head, approximately once per month, in clusters, and are associated with nausea; during a May 2010 VA examination, the Veteran reported that his headaches occur on the left side of his head and that he can work through his headaches, which occur once per week and last 20 minutes to four hours. Likewise, in March 2013, the Veteran reported that headaches were occurring once a week or twice per month, with severe photophobia and nausea, but in July 2013, the Veteran reported that his headaches do not bother him significantly and denied nausea, vomiting, and "photophonophobia." When the Veteran moved to Florida in August 2014, he did not report headaches as a problem during his initial intake exam, and his records thereafter are largely devoid of headache complaints, though he does take opioids for other pain, such as neck pain. Because the VA examiner failed to consider the Veteran's prior medical history, the VA headache examination is inadequate for rating purposes. See 38 C.F.R. § 4.1; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history). Accordingly, a new VA examination is necessary.

The most recent VA treatment records associated with the claims file are dated in July 2015. Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for an increased rating and VA records are constructively of record. Thus, updated VA treatment records must be sought on remand.

Lastly, on the Veteran's February 2013 substantive appeal (VA Form 9), the Veteran noted that the only doctor he has seen is Dr. S. Elfienbein, but the statement is ambiguous as to whether the Veteran continued to receive treatment at that time. The Veteran provided a medical release for Dr. S. Elfienbein in April 2010, and records were obtained in December 2010, but it does not appear that VA requested an updated release in response to the Veteran's VA Form 9. Thus, an updated release should be requested.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for residuals of the Veteran's TBI, including headaches, from July 2015 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his TBI are associated with the record.

2. The AOJ should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for residuals of his TBI, including headaches, notably records from Dr. S. Elfienbein since December 2010. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. After the above development is completed, the AOJ should arrange for an examination with a different examiner to determine the nature and severity of the residuals of the Veteran's TBI disability, specifically the nature and severity of his service-connected headaches throughout the appeal period (from January 2009 to the present). The Veteran's claims file (including Board remands) must be reviewed by the examiner in conjunction with the examination. Any indicated tests or studies should be completed. Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a) Please identify all symptoms associated with the Veteran's service-connected headaches, noting their severity, frequency, and duration. Please distinguish, to the extent possible, symptoms associated with the Veteran's service-connected headaches from those associated with headaches caused by other disabilities (see, e.g., March 2013 VA neurology report noting occipital headaches secondary to cervical stenosis).  

(b) Specifically, has the Veteran experienced headaches as a result of his TBI (as opposed to headaches resulting solely from a different cause) with (1) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability or (2) characteristic prostrating attacks occurring on an average once per month over a period of several months at any time since January 2009? The examiner is reminded that VA must take into consideration and discuss the ameliorative effects of medication (whether prescribed specifically for headaches or not). See Jones v. Shinseki, 23 Vet. App. 382 (2010). In responding, the examiner must discuss the clinical significance, if any, of the inconsistencies in the record regarding the nature and severity of the Veteran's headaches, and should consider the following evidence: 

(i) In June 2006, the Veteran described his headaches as dull, with pain a six out of ten, occurring approximately once per month, mostly on the right side of his head, with associated nausea. He had tried prophylactic and abortive medications in the past (including Fioricet, Imitrex).

(ii) In April 2010, the Veteran reported nausea, dizziness, and severe pain associated with debilitating headaches.

(iii) In May 2010, the Veteran reported headaches on the left side of his head, approximately once per week that lasted anywhere from 20 minutes to four hours and were not prostrating. Current treatment included Vicodin.

(iv) In August 2012, the Veteran reported daily headaches; a range of medications were ineffective, but Excedrin was the most helpful.

(v) In a February 2013 statement, the Veteran reported that his headaches have increased in frequency and severity over the years.

(vi) In March 2013, the Veteran reported that headaches were occurring once a week or twice per month, with severe photophobia and nausea. The headaches increased when medication was discontinued.

(vii) In July 2013, the Veteran reported that his headaches do not bother him significantly and denied nausea, vomiting, and "photophonophobia."

(viii) In September 2013, the Veteran reported headaches on the left side with intermittent nausea and without visual changes, photophobia, or phonophobia. The physician opined that the complaints seem to be related to a stiff neck and associated pain.

(ix) In August 2014 and thereafter, the Veteran largely does not report headaches, but takes opioids for pain related to other medical issues. 

If the examiner determines that the record (including the Veteran's lay statements) does not demonstrate prostrating attacks at any time since January 2009, including the severity of headaches if the Veteran were not on ameliorative medication, the examiner should explain why. If the examiner can only resort to speculation, an explanation is necessary.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

